Citation Nr: 1621149	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-44 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability, to include arrhythmia, atrial fibrillation, and congestive heart failure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to August 1966 and from August 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before a Decision Review Officer (DRO) in September 2010.  A transcript of the proceeding is associated with the Veteran's claims file.  

This matter was previously before the Board in May 2015, when it was remanded for additional development.  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to service connection for a heart disability resulting from several shocks he received while performing his military duties as a Communications Radio Relay Equipment Repairman.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  

In May 2015, the Board remanded the Veteran's claim for additional development.  Specifically, the AOJ was instructed to obtain copies of updated VA and private medical records and to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current heart condition.  

Under the VA's duty to assist, it must make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  The Board observes that VA treatment records from the Pittsburgh VA Medical Center (VAMC) dated in August and November 2013 refer to an August 2013 admission at the Erie VAMC for a cardiac condition and treatment at a private hospital where a myocardial infarction was ruled out and the Veteran was diagnosed with congestive heart failure, probably ischemic, and treated with diuretics.  

While the September 2015 Statement of the Case notes that it considered Erie VAMC treatment records dating from July 1998 to October 2014, the Veteran's claims file only appears to include treatment records from the Erie VAMC dated in July 1998, from August 2007 to June 2008, and from November 2014 to July 2015.  Thus, the treatment records from the Erie VAMC pertaining to the Veteran's August 2013 admission appear to be missing from the Veteran's claims file.  Additionally, the record does not contain private treatment records pertaining to the Veteran's purported treatment for congestive heart failure in August 2013.  The Board observes that private treatment records were last obtained in November 2010.  As the August 2013 treatment records appear to be relevant to the Veteran's claim, the AOJ must attempt to obtain them on remand.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board observes that in a May 2016 brief, the Veteran's representative requested that the instant claim be remanded to obtain an addendum medical opinion that addresses the Veteran's claimed congestive heart failure disability.  Despite the Veteran's representative's contention that the August 2015 VA examination report did not specifically address congestive heart failure, the Board notes that the examination report provides that the Veteran has had congestive heart failure, that the Veteran did not have chronic congestive heart failure, and that the Veteran did not have any episodes of acute chronic heart failure in the year prior.  Although the August 2015 examination report addresses congestive heart failure, the Board nevertheless finds that an addendum medical opinion is warranted.  In light of the above-referenced VA treatment records that note an August 2013 diagnosis of congestive heart failure, an addendum medical opinion that clarifies whether the Veteran has a current diagnosis of congestive heart failure and that addresses the etiology of any diagnosed congestive heart failure should be obtained on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 311, 311-12 (2007) (detailing that once VA undertakes the effort to provide an examination, it must ensure that the claimant receives an adequate examination).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that pertain to his claimed heart disability, to specifically include August 2013 treatment for a heart condition at the Erie VAMC and a private hospital.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	After the above development has been completed to the extent possible, obtain a supplemental opinion from the VA examiner who conducted the August 2015 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed heart disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

The examiner should clarify whether the Veteran has had a diagnosis of congestive heart failure since June 2008.  

If so, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the congestive heart failure was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should, at a minimum, note and discuss the Veteran's August 2013 treatment at a private medical facility for congestive heart failure, as referenced in the August and November 2013 VA treatment records, in addition to the Veteran's contention that his claimed heart disability may be due to in-service electric shocks from communications transmitters that produced 750 volts DC.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

